Citation Nr: 0944329	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from December 1965 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2009, the Veteran, sitting at the RO, testified 
during a hearing conducted by video-conference before the 
undersigned Veterans Law Judge, sitting at the Board's main 
office in Washington, D.C.  A transcript of the hearing is of 
record. 

The Board notes that, in a September 2008 rating decision, 
the RO continued the 100 percent disability rating assigned 
for the Veteran's service-connected adenocarcinoma of the 
right upper lung with asthmatic bronchitis.  In a November 
2008 signed notice of disagreement (NOD), the Veteran said 
the decision did not allow for his wife to receive Civilian 
Health and Medical Program of the Department of Veterans 
Affairs (CHAMPVA) benefits and that he was "not 100% 
permanent and total, which is a requirement for CHAMPVA 
benefits" that he sought for his wife.  Then, in a February 
2009 rating action, the RO proposed to reduce the right lung 
adenocarcinoma disability to 30 percent and, in a March 2009 
statement, the Veteran again requested that his disability be 
made permanent.  Thus, it appears that the Veteran is 
contending that his service-connected right lung disability 
is severely disabling and unlikely to improve, and that the 
evaluation should be made permanent and total under the 
provisions of 38 C.F.R. § 3.327 (b)(2) (2009) so that he will 
not have to undergo periodic review examinations (and his 
wife will be eligible to receive CHAMPVA benefits).  While 
some development was undertaken by the RO in December 2008 
and May 2009, this matter is referred to the RO for 
appropriate action.

Finally, in a June 2008 signed statement, the Veteran said 
that he had spots on his left lung and, in a July 2008 
record, a VA representative noted that the Veteran was 
claiming entitlement to service connection for a left lung 
disorder.  This matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  Service connection is currently in 
effect for residuals of adenocarcinoma of the right upper 
lobe and asthmatic bronchitis, evaluated as 100 percent 
disabling, PTSD, evaluated as 50 percent disabling, and 
scarring on the right thorax from right lung cancer surgery, 
evaluated as 20 percent disabling.  As noted above, a 
February 2009 rating decision proposed to reduce the 100 
percent rating for residuals of adenocarcinoma of the right 
upper lobe and asthmatic bronchitis to 30 percent and, in a 
February 2009 letter, the RO advised the Veteran that the 
action would be addressed in a separate letter.  There is no 
further information in the claims file regarding the proposed 
reduction although, during the July 2009 hearing, the 
Veteran's representative indicated that the reduction was not 
yet effectuated (see hearing transcript at page 8). 

Under the applicable criteria, a TDIU may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2009).

Thus, the question the Board must consider is whether the 
Veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation, without 
regard to age or non-service-connected disorders.

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by non- 
service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

In support of his claim, the Veteran points to an April 2008 
record from a VA clinic psychiatrist to the effect that it 
"appear[ed the Veteran] is unemployable due to increasing 
symtoms of chronic PTSD".  He was last examined by VA for 
his psychiatric disability in September 2006 when the 
examiner reported moderate occupational impairment due to 
PTSD.  As well, the Veteran testified that his lung 
disabilities caused him to cough and left him dizzy and 
breathless (see hearing transcript at page 13).  The Board is 
of the opinion that he should be afforded new VA 
examinations.

The Veteran further testified that, in October 2008, he 
started to receive disability benefits from the Social 
Security Administration (SSA).  Thus, those SSA records may 
contain relevant information about the regarding his PTSD and 
right lung disabilities.  The RO/AMC should make arrangements 
to obtain those records and associate any evidence obtained 
with the claims folder.

During his hearing, the Veteran also stated that physicians 
at the VA medical facility, in Bay Pines, Florida, were 
monitoring his left lung lobe for possible cancer growth and 
that his VA treating psychiatrist was located at the 
"Sebring Medical Facility" (see hearing transcript at page 
18) that may be a reference to the Highlands County, Florida, 
Community Based Outpatient Clinic (CBOC).  Medical records 
should be obtained from both facilities. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the VA medical facility in Bay Pines, 
Florida, and from the Highlands County 
CBOC, in Florida, for the period from 
November 2005 to the present.

2.  Make arrangements to obtain all 
medical and legal documents pertaining to 
the Veteran's application for, and award 
of, SSA disability benefits.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

3.  Thereafter, schedule the Veteran for 
VA psychiatric and pulmonary examinations.  
The claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the examination 
reports must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed and all 
clinical findings should be reported in 
detail.

The examiners should provide a medical 
opinion(s) as to what overall effect, if 
any, the Veteran's service- connected 
disabilities (PTSD; residuals of 
adenocarcinoma of the right upper lobe and 
asthmatic bronchitis; and scarring on the 
right thorax from right lung cancer 
surgery) have on his ability to obtain and 
retain employment; that is, whether they 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.

Consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.

The examiners should provide a complete 
rationale for any opinions given.

4.  Finally, readjudicate the Veteran's 
claim.  If the decision remains adverse to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

